Order entered March 17, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01319-CR
                               No. 05-19-01320-CR

                    XAVIOR DEVON COLLIER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
             Trial Court Cause Nos. F18-58981-X & F18-58982-X

                                     ORDER

      Before the Court is appellant’s March 10, 2020 first motion for extension of

time to file appellant’s pro se response to counsel’s Anders brief. The motion

reflects appellant received notice of the filing of the Anders brief on February 16,

2020. Appellant’s motion indicates he wrote the motion on February 24, 2020.

Appellant’s motion requests an extension of thirty days until March 17, 2020.

      By letter dated February 24, 2020, the Clerk of the Court informed appellant

that his pro se response would be due by April 3, 2020. Because the due date the
Court has established extends beyond the due date appellant has requested and

because of the difficulties in timely communication with appellant as an

incarcerated inmate, we GRANT appellant’s motion and extend the time to file his

pro se response to May 1, 2020.

      In his motion, appellant alleges, without providing any details, that the

clerk’s record provided by counsel in cause number 05-19-01319-CR is

incomplete. We ORDER appellant’s counsel, Sharita Blacknall, to communicate

with appellant, determine whether he has received a complete copy of the clerk’s

record in cause number 05-19-01319-CR, and send him any omitted portions. We

FURTHER ORDER Ms. Blacknall to file, within TWENTY-ONE DAYS of the

date of this order, a letter stating what actions she has taken to investigate and

resolve, if necessary, appellant’s complaint regarding omissions in the clerk’s

record.

      We DIRECT the Clerk of the Court to transmit a copy of this order to

appellate counsel Sharita Blacknall and to counsel for the State. We FURTHER

DIRECT the Clerk of the Court to mail a copy of this order to Xavior Devon

Collier; TDCJ# 02280105; Gist Unit; 3295 FM 3514; Beaumont, Texas 77705.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE




                                       –2–